Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 17-20 cancelled.
Claims 1-16 are allowable.
Reasons for Allowance
Claims 1-16 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Benzoni et al. (US. Pat. 6,981,806) in view of Sherrer et al. (US. Pub. 2009/0154872).
According to recent Amendments to the claims, applicants have cancelled all remaining rejected claims 17-20, leaving only allowable claims 1-16, which were allowed with reason for allowance as indicated in the previously Non-Final Office Action dated 01/24/2022.
Accordingly, claims 1 and 9 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of a method comprising “…forming a layer stack comprising a lower cladding layer, a core layer and an upper cladding layer; patterning the layer stack to form a waveguide and a boundary wall, wherein the waveguide and the boundary wall are configured to form an enclosed boundary that encloses an end portion of the waveguide; forming a first dielectric layer on the enclosed boundary; forming a first metal layer on portions of the first dielectric layer, wherein the first metal layer comprises a wiring trace running across the enclosed boundary; forming a second dielectric layer having a first portion on the first metal layer and a second portion on the first dielectric layer; and forming a second metal layer on the second dielectric layer; attaching an optical die, wherein the optical die is surrounded by the enclosed boundary…” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2-8 are allowed in virtue of dependency of claim 1.
Claims 10-16 are allowed in virtue of dependency of claim 9.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883